 In the Matter of INTERSTATE MECHANICAL LABORATORIES,INC.andLOCAL 1207,UNITED ELECTRICAL,RADIO & MACHINE WORKERS 'OFAMERICA,C. I. O.CaseNo. C-294,55.-Decided March 05, 1943Jurisdiction:aircraft and precision parts manufacturing industry.Unfair Labor PracticesInterference,Restraint and Coercion:attempting to ascertain extent of theunion's membership and organizational progress; threatening that organiza-tional success would produce definite disadvantages to the employees, includingthe lowering of wages ; prophesying the interruption of operations by strikesand'consequent loss of employment by or lowering pay of strikers; indicatingthat respondent would not deal with the union even if it succeeded in enrollinga majority of the employees in the plant in its membership; disparaging unionsin general.Company-Dpininated Union:charges of, dismissed.Discrimination:charges of, dismissed.Remedial Orders:cease and desist unfair labor practices.DECISIONANDORDEROn November 26, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and that it takecertain affirmative action as set forth in the copy of the IntermediateReport annexed hereto. Thereafter, on January 20, 1943, the respond-ent and the Association filed exceptions to the Intermediate Report,and briefs in support of their exceptions.The Board has consideredthe rulings made by the Trial Examiner at the hearing and finds thatno prejudicial error was committed.The rulings are hereby affirmed.Upon request of the respondent and the Association, and'pursuant tonotice, a hearing was held before the Board in Washington, D. C., onFebruary 16, 1943, for the purpose of oral argument.The respond-ent, the Union, and the Association, were represented by counsel andparticipated in the hearing.During the course of the hearing beforethe Board, the respondent renewed its motion, previously filed onDecember 15, 1942, to reopen the hearing for the purpose of taking the48 N. L. R. B., No. 71.551 552DECISIONS OF NATIONAL, LABOR, RELATIONS BOARDtestimony of its president, Abraham 'Schachat. , The motion is herebydenied.The Board has considered the Intermediate Report, the exceptionsand briefs of the respondent and the Association, and the entire record'in'the case, and hereby sustains the exceptions to the extent indicatedbelow. In,all other, respects the Board hereby adopts the findings;,con-clusions, and recommendations of the Trial Examiner.1.The Trial Examiner has found that, at all tunes material to thecase, employees Max Horowitz, Albert Mitchell; James Williams, Ru-dolph Hoehn, and Paul Eisler were, and that they now are, supervisoryemployees, and that the respondent is responsible for and-chargeable.with-their statements and acts.All of these employees except Horo-witz were set-up men at the time the crucial events in this proceedingtook place, and the record shows that set-up men are merely skilledemployees who "set' up" or prepare machines for use by other em-ployces and who instruct less skilled employees in the operation of themachines.We find that the respondent's set-up men do not, as such,have supervisory duties or authority.Horowitz, however, was offi=cially made a foreman by the respondent in November 1941, and we areconvinced by the record that he was a supervisor before, as well asafter, his official designation as foreman.Thus, employee Carl Boll-inger testified that, from the time he started work in April 1940 untilJanuary 1942, Horowitz was his foreman, and that Horowitz assignedwork, saw that it was done efficiently and correctly, criticized em-ployees when i t was not (lone correctly, assigned employees to machinesand jobs, and "was the man to whom'you'had to apply for permissionto leave the shop or,to be out or any of that sort of thing." EmployeeMiller also testified that in October 1941 Horowitz was a foreman, thatHorowitz did no production work, that he supervised the men's work,and told them what to do next, that he attempted to rectify anythingthat went wrong, and that "if I did anything wrong he would sort ofbawl'me out for it."' Furthermore, the testimony of Abraham Borut,the respondent's secretary, indicates that-the designation of Horowitzas foreman in November 1941 was merely formal recognition of hisexisting status.'We therefore find, as did the Trial Examiner, thatMa.Horowitz was and is a supervisory employee, and, that the re-spondent is chargeable with and responsible, for his Crti-union con-duct.With respect to Mitchell, the evidence is contradictory.He wasadmittedly made a foreman in January or February 1942, and hissupervisory status thereafter is not in dispute.Borut, the respond--'Bout's testimony was as follows "I remember the case of Max Horowitz, ds our con-tract has been si,ned and some question came up as to whether he came under the termsof the contract, namely an automatic Increase. and at that time a decision was icached thatMax- Horowitz N% as a foreman, and, therefore, took that title. It must have been at theend of October or the first week in November " INTERSTATE MECHANICAL LABORATORIES, INC.553ent's secretary, although he testified that Mitchell had been perform-ing the duties of a set-up foreman "back practically to the beginningof all our production programs," also testified that Mitchell got super-visory authority 'for the first time after his designation as foreman.Mitchell himself testified that, prior to becoming a foreman, he set upmachines for 10 or 12 men, and a month earlier for 5 to 7 men, overwhom he exercised the authority of "any set-up man," but who did nothave to "listen" to him except in regard to the operation of the ma-chines.Bollinger admitted that Mitchell worked under Horowitzand did part-time production work and part-time set-up work untilOctober 13, 1941, but testified that thereafter Mitchell did no moreproduction work, gradually delegated the set-up work to other men,and assumed more of the duties of overseeing the work. On the other,hand, employee Miller testified that Mitchell, a. week or two beforehis designation as foreman, set up machines, made parts for them,.anddid some tool work, and before that "made parts for production, thesame as I do at present." On the record as a whole, we are of the opin-ion, and we find, that Mitchell, prior to his designation as foreman inJanuary 1942, was not a supervisory employee.Williams, Eisler, andIloelm, unlike Horowitz and Mitchell, have not been made foremen.Although their status is not'entirely clear, we are not persuaded by theevidence that they are supervisory employees. In any event, they tookno part in the formation or administration of the Association or in theother matters alleged to constitute unfair labor practices on the partof the respondent.2.The Trial Examiner has found that the respondent, through itssupervisors, dominated and interfered with the formation and admin-istration of the Association.Horowitz, whom we have found to bea supervisory employee, attended the employees' meetings at'whichthe question of affiliating with the Union or of forming an unaffiliatedorganization was,,discussed, and later joined the Association; but hetook no active part in the organization or administration of the Asso-ciation.Mitchell, on the other hand, was the chief proponent of theAssociation; but, as we have found, he was not a supervisory em-ployee it the time of the formation of the Association, and the evi-dence does not establish that be, was acting on behalf, of therespondent or that the employees had reason to believe that he wasso acting.Williams, Eisler, and Hoehn' were not supervisory em-ployees and took no substantial part ,in the formation or adminis-tration of the Association.We are therefore of the opinion, and wefind, that the record does not show that, the respondent dominatedor interfered with' the formation or administration of the Associa-tion..The Trial Examiner's finding to the contrary is herebyreversed,. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Trial Examiner has found that the respondent supportedthe Association by permitting employees to attend meetings, particu-larly the meeting of December 5, 1941, during working hours, and bythe participation of Borut, the respondent's secretary, in the discus-sion at the meeting of December 5, 1941. The record shows, however,that the early meetings held on company time were participated inby proponents of the Union as well as by employees who favored anunaffiliated organization.The meeting at which the employees finallyvoted for an unaffiliated union was held outside of working hoursduring a half-holiday.Furthermore, although the meeting of Decem-ber 5, 1941, was held in the morning, there is no evidence that thetime was set "at the suggestion of Schachat," as found by the TrialExaminer; nor do we consider the fact that it was held in the morningsignificant, since there were both day and night shifts in operationat that time, and since working time would therefore have been lost,whatever the hour of the meeting.While Borut was present duringpart of this meeting, there is no showing that he participated in thediscussion of group insurance.We therefore find, contrary to theTrial Examiner, that the evidence does not sustain the allegation inthe complaint that the respondent contributed support to the Associa-tion.Having found that the evidence does not establish that therespondent dominated or interfered with the formation or adminis-tration of the Association, or'contributed support to it, we shall dis-miss the complaint insofar as it alleges that the respondent has en-gaged in or is engaging in unfair labor practices within the meaningof Section 8 (2) of the Act.4.The Trial Examiner has found that the respondent discrimina-corily discharged Carl Bollinger on March 20, 1942, because of hismembership and activities in the Union.The respondent contends,however, that Bollinger was discharged for fighting with employeeWilliam O'Brien in the plant.While we agree with the Trial Exam-iner that O'Brien was the aggressor in the altercation which took placebetween him and Bollinger, and that Bollinger in fact did not returnO'Brien's blows, the record does not warrant a finding that Superin-tendent Seibel knew, or should have known, of these circumstances.On the contrary, Bollinger himself testified that, after Seibel's an-nouncement that he would have to discharge both O'Brien and Bol-linger for fighting, Bollinger asked Seibel how he knew that he(Bollinger) had been fighting, and that Seibel then called in severalemployees, all of whom agreed that they had seen Bollinger "hitO'Brien in the nose."Moreover, Bollinger's discharge took placeapproximately 5 months after he had ceased openly advocating theUnion.During that period he joined and became an active memberof the Association, which had a closed-shop contract with the respond- INTERSTATE MECHANICAL L'ABORATORI'ES, INC.555ent and which, under its constitution, forbade its members to "holdmembership in or in any way be affiliated with any other union orlabor organization" claiming jurisdiction over the work covered byits agreement with the respondent.Under these circumstances, itappears unlikely that the respondent knew of Bollinger's continuedaffiliation with the Union, or that it discharged him on that account.We are not convinced, on this record, that the respondent discriminatedin regard to Bollinger's hire and tenure of employment because ofhis union activities, and we shall accordingly dismiss the, complaintinsofar as it alleges that the respondent has engaged in or is engagingin'unfair labor practices within the meaning of Section 8 (3)'of theAct.ORDERUpon the entire record in the case; and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Interstate Mechanical Lab-oratories, Inc., New York City, and its agents, officers,successors, andassigns, shall:,1.Cease and desist from in anymanner interferingwith,restrain.ing, or coercing its employees in the exercise of the right to self-organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post immediately in conspicuous places at its plant in NewYork City, and maintain for a periodof at leastsixty(60) consecutivedays from the date of posting, notices to its employees stating thatthe respondent will not engage in the conduct from which it is orderedto cease and desist in paragraph 1 hereof;(b)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED, that the complaint be, and it hereby is,dismissedinsofar asit alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 .(2) and (3)of the Act.INTERMEDIATE REPORTMiss Helen HumphreyandMr Frederick R. Livingston,for the Board.Phillips,MahoneycGFielding,byMr.W. E. Goldman,of New York City, forthe respondent.Gray c•Grossman,by Mr.Herman A. Grayof New YorkCity,ciation.Mr. Frank Schemer,of'New York City,for the Union., 556DECISIONS OF NATIONAL LABOR RELATIONS BOARD!STATEMENT OF THE CASEUpon a charge duly filed on April 18, 1942, by Local 1207, United Electrical,Radio & Machine Workers of America, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National, Labor-Relations Board,herein called the Board, by the Regional Director for the Second Region (NewYork, New York), issued its complaint dated September 3, 1912, against Inter-state Mechanical Laboratories, Inc, herein called the respondent,,alleging thatthe respondent had engaged in and was engaging in unfair labor, practices affect-'mg commerce within the meaning of Section 8 (1) and (2) and Section 2 (0) and(7) of the, National Labor Relations Act, 49 Stat 449, herein called the ActCopies of the complaint accompanied by notice of hearing were duly served uponthe respondent,' the Union, and Interstate Mechanical Laboratories EmployeesAssociation,' herein called the Association.With respect to the unfair labor practices, the complaint alleged in substance.(1) that the respondent did on or about March 20, 1942, discharge Carl Bollinger,its employee, and thereafter refused and continued to refuse to reinstate him tohis former or substantially equivalent, post iion for the reason thai he joined orlective bargaining or other mutual aid or protection or because lie refused to joindor assist the Association ; (2) that the respondent from on or about June 12,1941,-to- the date of the complaint has vilified, disparaged,' and expressed disapprovalof the Union; has interrogated its employees concerning their union affiliations:has.-urged, persuaded, threatened, and warned its,-employees to, retrain fromassisting; becoming, or remaining members of the Union ; has urged, persuaded,threatened, and warned its employees to assist, become members of, ,or remainmembers of the Association; (3) that the respondent did on or about Octobei 6;'19-41,'initiate, form, sponsor, and proinote the Association, and from October`6,1-941. to date the respondent has assisted, dominated, contributed to the supportof, and interfered with the administration of said Assoeiatioii, (4) that the re-spondent,did on or about Noveniber,6, 1941, enter into a collective bargainingagreement with the Association, relating to the terms and conditions of its em-ployees,.providrng'i'nter almathat the respondent will retain in its employ onlymembers of the Association in good standing""On or about'September 12,'1942, the respondent filed its answer in which itdenied the unfair labor practice charges aid admitted the interstate characterof its business , Affirmatively, the respondent alleged that the Association wasa labor organization under the Act, that the resrondent had on of about Novem-ber 6, 1941, entered into a collective bargaining agreement with the Associationproviding, in part, for a closed shop ; that on or about March 20', 1942, Carl Bollingerhad been discharged-for cause, and that his grievance thereafter had been sub-mitted to the Association, which had approved Bollinger's dischargeOn or about September 14, 1942, the Acting Regional Director for the SecondRegion granted the Association's motion to intervene, which had theretofore beenfiled with him by the AssociationOn September 241, 1942. the Association filedan answer to the complaint herein, denilug the allegations of the complaintinsofar as they pertain to the Association-Pursuant to notice, a hearing was held on October 1, 2, 5, 6, 7, 8, 9, 10, 12, 13,and 24, 1912, at New York, New Yoik, before the undersigned, Peter F Ward,the Trial Exanniiei' duly designated by the Acting Chief Trial Examiner.All parties were represented by counsel and participated in the hearingFullopportunity to be heard, to examine and cross-examine witnesses, and to' intro-'Designation of the Association in the complaint omitted the word "Employees" fromthe title.The above is a correct designation INTERSTATE MECHANICAL LABORATORIES,' INC.557duce evidence bearing on the issues was afforded all partiesDuring the hearing,both the respondent and the Association moved for the dismissal of the complaint.'These motions were denied, except that ruling on such motions made at close ofthe hearing was reserved by the undersignedFor the reasons set forth below,.such motions are hereby denied? At the conclusion of the hearing, counsel forthe Board moved to conform the pleadings to the proof.The motion wasgranted.At the conclusion of the hearing, also, the parties were granted, andavailed themselves of the opportunity to argue orally before the undersigned.Although the parties were notified of their right to file briefs, no briefs havebeen filed.Upon the entire record in the case, and from his observation of the witnesses,,the undersigned makes the following:FINDINGS OF FACTTILE BUSINESS OF THE RESPONDENTInterstateMechanical Laboratories, Inc., a corporation organized under thelaws of the State of New York, has its principal office and place of business inNew ,York City. Although,,iiorilitzlly,e'it)ghged in the manufacture of tools—diesand related products, the respondent is now and for some time past has beenengaged exclusively, in tl;e production of aircraft and precision parts for theUnited States Governnient,'to be used in coniiection with war purposesDuringthe 6 months preceding the hearing herein, the respondent, caused steel and othermaterials,' used in its manufacture of the above described products, valued inexcess of $10,000,` to be shipped into the State of New York to'its plant.Duringthe same period, the respondent shipped approxinnitely '80 percent of itsfinished products, valued in excess of $100,000, to points outside the State of.New York.The respondent concedes the interstate character of its business 3IfTIIE ORCANIZA'i IONS INVOLVEDLocal 1207, United Electrical, Radio & Machine «'orkei S of Aiucrica, at6 iatedi itli`the Congress of Industrial Organizations, is a labor organization admittingto membership certain employees of the respondent.InterstateMechanical Laboratories Ern iloyecs Association'is an unaffiliatedlabor organization admitting to membership ceitain cinpl'oyees of the respondent.IIIA Domination and inteltelence 'malt the formation and administration of theAssoeialiou, alid contribution of support thereto; interference, restraint andCoe'I eia%1.Chronology of eventsa Interference, restraint and coercion,The Union first began organizational activities at the respondent's plant inJune 1b41, at which time it distributed leaflets to the respondent's employees.At the opening of the hearing, the respondent filed a motion foi a continuance, basedupon the absence of a w.tnc^s, William O'Brian, whose test.niony was alleged to be materialto the 8 (1) allegation of the complaintIt was agieed by the paitics that evidence pei-taining to the allegations of the complaint charging violation of Section, 8 (1) and 8 (2)would be offnierl first; Ihat the deposition of the absent witness be obtained; and that.thereafter, evidence relating to the allegations of'violation of Section 8 (3) be adduced3A IS Scl:achat is piesident, Il J Smith is vice piesident and Abi aliam Borut is secietarv,of the respondent 558DECISIONS OF NATIO\AL ' LABOR RELATIONS BOARD1During August, and particularly on or about August'28,'1941, the Union becamemore' active, distributing additional leaflets and membership application cardsoutside the plant.-On about August 29, 1941, a day or so after 'the' distribution of the Union'sliterature and application cards, Peter Seibel, superintendent of production,asked employee- Carl Bollinger whether Bollinger had theretofore signed aUnion card.Bollinger inquired whether Seibel was "signing the men intothe union"; Seibel replied by handing Bollinger a union card from a numberwhich he had in his possession and which had been given to' him by otheremployees.Bollinger signed the card and returned it to Seibel with the statement"you can turn it in for me, Pete" 4 Bollinger then proceeded to the tool roomwhere he obtained a tool.Upon his return he was stopped by employee Nal-weit,' in' whose presence and near whose machine the previous conversation hadtaken place.Kaiweit, in the presence of Seibel, stated to Bollinger that Bol-linger did not "know how well off he was in this shop . . ," and, pointing outvarious satisfactory working conditions, asked Bollinger "what do you want tobother with a union for?"' Bollinger's testimony, upon which the above is based,continued as,follows :I didn't reply to that.And Pete [Seibell took up theconversation.Hehad a card in his hand and he said, "This isn't the first card you havesigned . . ." I said,"Maybe it's the 16th, Pete.Why?"So he said, "Well, I have heard-been hearing rumors about you, that-that you are handing out cards and that you are an organizer— that youare a member yourself." So I told him that I had been working in theshop for 16, over 16 months and he had not heard a peep outof me before;why, should I start anything now?,He says, "Well, you are in it, aren't you?"So I said,"I am sympathetic, Pete.I think unions are a good thing. Iwouldn't cross a picket line."So he said he had heard that from quite a number of fellows . . .Seibelthen asked Bollinger how much hewas earning and, upon receiving thereply that it was 70 cents an hour, asked Bollinger what he expected "the unionto do" for him.Bollinger. replied'that the employees would receive85 cents' anhour and a50-hour week.Seibel thereupon stated that if the Union came intothe plant "the bosses ...' could classifyus allas apprentices and cut oursalaries,cut our wages and we would get nothing." After further conversationalong thisgeneralline,Seibel asked Bollinger whether he thought that the Union hadenrolled a majority of the employees in the shop.Bollingerreplied that he didnot know. Bollinger then stated that he 'did not think the Union would havedistributed its membership cards the previous evening if it already had a majority.Bollinger's testimony continued :'So he (Seibel) said that-did I know what the union would do if it didhave a majority, that they would pull us out on strike and we would be outon strike for a month and the company would not take us back ; if they did,they would cut our pay.So I said I didn't think that Mr. Schachat or Mr. Smith were that kindof people ; that if a majority of the men did want the union, that Mr. Schachatand Mr. Smith would sit down and talk with them.4 Seibel's offers of the Union's membership applications to Bollinger, and later to Miller,as, described below, were plainly attempts on his part to ascertain whether they had alreadymade application for membership in that-organization, and the undersigned so finds. INTERSTATE MECHANICAL LABORATORIES, INC.559And he said,"Oh, you don't know Mr.Schachat or Mr.Smith as well, asI do."I said,"Well,I know that is true.""Well," he said,"if-if the men want to be mean,they can be meantoo." ... Pete said that if the union came in, conditions would not be thesame in the shop, that the men would have to the the ,line, that theywould not be allowed to wash up early, and . . . there would be more orless of a split-up in the shop ...Well, I said . . . I didn't see any reason why there should have to be achange in conditions.He says, "Well," he said, "things won't be the same" ... he said that Mr.Schachat and Mr. Smith were a couple of good slobs to work for but if theunion came in, it would be different .. .Then he said something about what could the union do for you ; I ought,toask some of the other men in the shop about the unions . . . That they hadbeen in-in and out of unions and they could tell me . . . that the union hadnever benefited anyone ...'.. . Pete said something about any man that joins a union is a dope . . .the union had never done anything for anyone .. .And then Pete said something that he couldn't advise me, that he wasn'teven supposed to talk to me, but that'I ought to think about things, a youngfellow like me who didn't know very much ought to take the advice of oldermen, or something of that sort, and that is why he was going around theshop, telling, w trning all the men what-what it was all about.Somewhere during this conversation Seibel also said that he thought "just afew of the kids here on the bench" were behind the Union, "that it would prob-ably blow over, that they tried it, before and it blew over and it would probablyblow over this time."According to the uncontradicted testimony of employee Samuel Miller, whichthe undersigned accepts, in August or September 1941 Seibel asked him whetherhe had ever signed a Union membership application, and asked whether Millerwanted such an application card.Employee Theodore Adler testified that at the time the Union was distributingits cards in August 1941 Seibel asked him whether he knew "about what wasgoing on in the shop as far as the Union, C. I O. was concerned" ; stated to Adlerthat the latter had been seen giving a union card to another employee, as well assigning such a card ; asked Adler "who was behind the organization in the shopof the C. I. 0."; stated that he did not see why the employees "should want aunion" ; and related some of his past "experiences as a union man." 6° Seibel denied most Hof Bollinger's testimony set forth aboveHe admitted having aconversation with Bollinger at or about this time, but testified with reference to the cardepisode that Bollinger had come to him and.said, "I_understand you have.some union cardsin your pocket," to which Seibel replied "Yes" and gave Bollinger a card, which'the lattersigned and,returned to Seibel, "and I stuck it back in my pocket, and we laughed it off as ajoke"However, on May 5, 1942 Seibel signed and delivered to an agent of the Board astatement which read in part as follows : "on the same day I was standing at the lathebehind Bollinger and I jokingly asked Bollmeer if he wanted a C I 0 card and that Ihad some..Bollinger said O. B. and'he took,a card and signed it and returned to me-".When questioned as to other testimony of Bollinger and other Board witnesses,Seibel fre-quently replied, "I don't recall," "I don't think so—" "I don't remember," "Not that I recall"and "no sir,I don't believe I did."On the whole,Seibel proved to be an evasive witness.The undersigned credits Bollinger's testimony above set forth and finds that Seibel madethe statements substantially as testified to by Bollinger.° Seibel did not deny that a conversation with Adler took placeHe denied parts of theconversation as related by Adler, did not "recall"other parts and did not"believe" that he,had stated still others.The undersigned credits the.testimony of Adler.0 560DEC[ISIONF-SOF ^TATIO\ALy LAl30R RELATIONS B09,RDSamuelMillertestifiedwitliout contradiction,and the unclersigiied finds, thatinAugust 1941 Max Horowitz,then a set-up man' said to him that employeeNorman Goldberg,who had been introduced into the plant bi- Miller,"was sus-pected ofbeingthe source of trying to 'organize the CIO,"that "somebody hadto]d'the.office that it was a fellow that worked on the drill press . . .About a week after the'above described convei sation between Sei el andBollinger,Horowitz,according to the uncontradicted and credited testimony ofBollinger,asked Bollinger whether he had heal d any employees in the shop talkingabout a union and stated that the "office"had received a telephone call froin "someunion" requesting collective bargaining negotiations.Meanwhile,between August'23 and October'9, 1941 approximately 47 of therespondent's employees signed applications for membership in the Union.Alsobetween. October 1 and 13, 1941,Alexander;Gibb, an employee who subsequentlybecame president of the Association,secured the signatures of 12 other employeesto' Union application carde,whicri either he or the signers thereafter destroyed.The undersigned finds that by the above statements of Seibel and Horowitz, therespondent has interferedwith,restrained,and coerced its employees in theexercise of rights guaranteed in Section_7 of the Act.It.The, AssociationOn or about October 0, 1941, Murray Potemkin, an inspector, notified the em-ployees in the plant that a meeting of the employees was to be held that eveningat 7. 00, p. in. in a nearby garage. , Although the regular clay shift does not enduntil S. OD p in daily, the meetn:g was held as scheduled:' among those presentwere 'Supervisory Employees-Ma'x Hoi owit^;^,Aiber-t Mitchell, Paul Eisler, JamesWilliams, and Rudolph Hoehn'here.Let's get through with this as quickly as possible."Bollinger was thenelected presiding officer, and stated that the propose of the meeting, as he under-stood it, was to `determine whether the employees desired to be represented bythe C I 0., the A. P. of L., an independent union, or no union at allPotemkinobjected to the presence of Union organizers, but was overruled by the vote of amajority of the employees present ' Bollinger and others including the Unionorganizers spoke in behalf of the Union, while Potemkin,'Supervisor Mitchell, andothers argued in favor of "a company union " Supervisor Williams made anumber of antiunion inquiries and statements, including the statement that "theC. I 0 is .r bunch of dictatcrs," and Gibb, later president of the Association,asked,whether the ,C ,I 0 was not a Communist organization.On the following day, October 7, 1941, a second meetin' vas held at about'7: 00p.m., on a vacant floor in the building wherein the respondent is located. It wasattended by at least one half of the respondent's employees, including SupervisorsMitchell, Horowitz, Williams,' Eisler, and Hoehn.The merits of the Union werecontrasted with those of an independent organization, and'a vote was taken todetermine the type of union-with which'the employees would affiliate themselves.A majority voted in favor of the, Union.'-'The Union thereafter advertised a meeting for the night of October 13.Thatday Supervisor Mitchell spent the greater portion of his workingtime soliciting7As found below in Section 111-C-, set up men'at the respondent's plants are supervisory8The evidence indicates,'however,that the employees were not paid for time spent at'this and other meetings of the Association.u The supervisory status of'these individuals,classified'by the respondent as set-up men,-is in dispute.'As found below, 'tliey are supervisors foi whose acs ._ c :.itc_:nts 'the;respondent is responsible.' INTERSTATE MECHANICAL LABORATORIES, INC. '561employees to attend a rival meeting, which had been called for 4:30 o'clock thatafternoonWhen Bollinger and others objected to Mitchell's promotion of thisrival meeting,- Mitchell replied with the suggestion that all employees attend themeeting he was' sponsoring, to "get it straightened out."Mitchell also agreedto permit the Union's organizers to attend.-ordinary employees, were Supervisors Mitchell, Horowitz, Williams, Eisler andHoehn.Mitchell presided, stating that the employees would have to choosebetween the, Union or, an independent unionStatements were then made byBollinger and others in fa'. or of the Union, while Mitchell; Gibb and others urgedthe selection of an independent organization. In his talk favoring an independ-ent,'Mitchell stated that some of the leaders of the C I 0. 'were not "any toogood" and that the employees would have more freedom in an independent union`Bollinger stated that' the proposed independent union was "company dominated"or "company sanctioned", and that employees would not have'a truly independentorganization if the independent union being proposed were formed.Bollinger and Miller testified in substance, and the undersigned finds, thatSupervisor Mitchell informed the employees that they would obtain better cco-nonnc conditions through an independent union much more quickly than througha C I. O. affiliate; that if the C. I 0 requested recognition, the respondent wouldnot consent and "would fight" the holding of a collective bargaining representa'tive election by the Boind, with the result that "the case-.might drag out any-where from three months to a half year before the men would get anything,"whereas if they selected an independent union as their bargainingrepresentativeat this,mneeting; they would "get something right away"; that if the employeeswere not satisfied thereafter, they could later select the Union as their repre-sentative.Boliinger and :Miller further separately testified, and the under-signed finds, that Mitchell informed the' employees that they would not have towait for increases in' salary if they organized an independent immediately, andthat he "was in a position to say" that any increases which would be obtainedfox the employees would be retroactive to the date of this meeting"The Union'sorganizer admitted at,the meeting that if the respondent decided to "fight" theUnion, 3 months might elapse before the Board could conduct an election at theplantA vote was then taken and resulted in a majority voting in fa'.or of anindependent union.Upon the suggestion of Supeivisor Mitchell or his brother, Alexander, anennplovee, a "negotiating committee" Was next selectedMitchell who had notomittedifroni this committeeA motion was then made and carried that Mitchellbe added to the committee, and he became its chairman. 'At the suggestion ofMitchell all the employees, except Bollinger and Adler, signed, then' names to alist purporting to authorize the-negotiating committee to act-as their bargainingagent10while Mitchell testified that Bollinger was soliciting employees to attend the Unionnieetmg that night, Bollinger testified that be "attempted to speak" to another mmplo'.eethat morning, but bfore he could reach the latter's machine he noticed Sunci i ii ten dentSeibel 'coming toward him whereupon he, Bollinger, turned around and went back to hisworkBollinger fuither testified that Seibel was present in the shop throughout the daywhileMitchell spoke to employees about the earlier meeting";ibe undeisigned cieditsBollinger12Mitchell denied the statements attributed to him by Bollinger and MillerThe and-r-signed accepts the testimony-of Bollinger and Miller both of'whom were credible witnessesand gave plausible and 'consistent testimony., 'Mitchell,on the other hand,was an evasivewitness ivhose'testimdny did not impress the undersigned as being entirely ti ustwortby 562DECISIONS OF NATIONALLABOR RELATIONS BOARDDuring working hours early the following morning, October 14, Mitchell andGibb brought the list of signatures to the office of, the respondent, and the signa-tures were there checked by them and the respondent's secretary, Borut, againstsignatures of the employees, on cancelled checks.Testifying as to the precisepurpose of this conference, Gibb stated that "to the best of my recollection thenegotiating committee had designated, Mitchell and I to check the signa-tures .. . against the pay roll," and that although they informed Borut they,were there to check the names, Borut had not asked the purpose of such acheck.Gibb further testified that he and Mitchell "had no hesitancy in showingthat list of signatures to Mr. Borut, because Mr. Borut did not know what it was,whether a football list, a baseball list, or otherwise."Mitchell, however, testifiedthat when the list of names was shown to Borut they went over the names withhim and he, Mitchell, stated to Borut that "the negotiating committee wanted tosee the employers" and that Borut had replied that they could not meet with therespondent before that afternoon.Borut testified that Mitchell and; Gibb-cameinto the office with "a list in their hand" and stated that they represented amajority of the employees of the shop, that he informed them they did not haveany organization to his knowledge, that they "just had this sheet of paper" andhe did not know whether he could discuss the matter with him.That afternoon the full negotiating committee met with the respondent's offi-cials, Schachat, Smith and Borut.According to Mitchell, the negotiating com-mittee informed the respondent's representatives that it desired to negotiategrievances, wages and other matters, to which the respondent's representativesreplied that they could not discuss any agreement because the negotiatingcommittee was not "the legal representative" and refused to look at the list ofemployees' names brought by the negotiating committee.According to Gibb'stestimony at the hearing, President Schachat asked the committee what organi-zation it represented, and when the committee "couldn't give him any name ofany organization, we couldn't show any proof other than the slip of paper withthe names on it", Schachat refused. to deal with it on the ground that-it was nota "legal organization "Prior to the hearing, however, Gibb had signed a writtenstatement in which he stated in part as follows :We asked the company to bargain with, us, but were told by Mr. Schachatand Mr. Borut that they couldn't see how they could bargain with us becausethey did not know what authority we had to speak for the men -They alsosaid they wouldbeready to recognize us as representing the mesi if we hadan organization.[Italics added.] 'sI-Gibb also testified that the committee was not asked by the respondent forproof that it represented the-employeesBorut testified that the committee wasasked whether "they were an organization", and that "they were merely advisingus that they had a list of men who wanted to, or who were organizing or weregoing to form or might have formed, a group "At this conference, also, Schachat showed to the committee a letter from theUnion to the respondent, in which the Union claimed that it represented amajority of the respondent's employees and requested an immediate collectivebargaining conference.With reference to,'the italicized sentence,Gibb testified that he told the Board'sagent to whom he had given the signed statement, that the sentence, as phrased was notexactly accurate!,Although offered an opportunity at the hearing at this point to rephrasethe sentence, Gibb stated that there was no way he could change the phrasingThen, whenquestioned as to whether or not the statement as written had been made,he testified thathe could notsaydefinitely whether it was or was not made. Finally Gibb stated : "Itmay have been said and may not have been said." The undersigned finds that the state-ment contained-in Gibb's written statement was made.by the respondent. INTERSTATE MECHANICAL LABORATORIES,INC.563Following the above conference, the committee held a meeting during workinghours, but without pay, presided over by Supervisor Mitchell.At the suggestionof Mitchell, it was-decided to organize the Association, give it its present name,employ an attorney, and call a general meeting of-all the employees in the plant.Membership cards were obtained that afternoon at a nearby printing shop, andthe employees were thereafter notified, in the plant, during working hours, thata general meeting would be held at 7 p. in in the Henry Hudson Hotel"Mitchellinformed Borut of the proposed meeting and the intention to hold it during work-ing hours.Borut agreed, stating also that he was not going to "tell us what todo one way or the other." It was necessary to shut the plant since no one "wasgoing to work."-The meeting that night was presided over by Supervisor Mitchell who, at theoutset, successfully insisted upon a vote of confidence for the negotiating com-mittee.Mitchell, as related by Bollinger, whom the undersigned credits, nextcomplained that "the C I. 0." had "stabbed the men in the back" by sending tothe respondent the demand for collective bargaining negotiations.Miller. testified,,and the undersigned finds, that Mitchell, Gibb and other members of the negotiat-ing committee "told us that it would be perfectly all right to form an Independentunion, but they had to have the men sign those membership cards to establishthat they had the majority of the men in the shop."All employees present, withthe exception of Bollinger, signed these cards."Thereafter the Association employed an attorney and the members of thenegotiating committee took time off from work without pay, at least one of themwithout permission, to consult with himOn October 18 the negotiating com-mittee and the Association's attorney met with representatives of the respondentand checked the signatures on the Association's membership cards.Negotiations'between the Association and the respondent followed and on November 6, 1941,after the Association had threatened to call a strike unless the respondent agreedto its demands, the parties concluded a written agreement which included, in part,a closed shop provision.Prior to. consummation of this agreement, the respondent made no effort tocheck the Union's membership claims, contained in the latter's letter of Octoberi3 Instead, on October 15, the respondent rejected the Union's request forrecognition and collective bargaining in the following words.In view of the information furnished us and representations made byothers, we believe you do not represent a majority of our employees.Under these circumstances therefore, we feel'it would not be'advisable tohold the conference you suggested.The Association held a number of meetings. In the latter part of November1941, balloting was had to elect the officers of the Association. Bollinger,Potemkin, and Alexander Mitchell were nominated for president;' Bollinger re-ceived 36, Potemkin, 22, and Mitchell, 11, for the votes cast."Upon announce-ment of the results of the-balloting, Mitchell declared, according to Miller,"whom the undersigned credits, that he "was very disappointed in the amount ofballots that had'been east;' that they did not represent a true majority of the14Working hours were still from 8: 00 a. in. to 8:00 p. in.'sBollinger signed an Association membeiship card on October 14 in order not to be"isolated."16 In reply to the question by counsel for the Association:"How did you feel about run-ning for president in a company-dominated union,Mr. Bollinger?"Bollinger replied: "Itook the position that what we should try to do in the shop was to make a good unionout of it, and the best way to do that was for the men'to obtain control of the Union. Ourslogan was'give the union[the Association]back to the men.'17At the time of the hearing,Mitchell was Miller's foreman.521247-43-vol. 48-37-11 564DECISIONS OF NATIONAL LABOR REiLATIONS BOARDmen in the shop, and since there weren't enough ballots cast the, election wasvoid.""Mitchell further stated that he would resign as shop chairman, as hecould not work with Bollinger.An argument thereupon arose, and someoneasked Mitchell why he-objected to Bollinger.Mitchell replied that Bollingerwas "a rat" and added "Well, if you must know, the office objects to Carl Bol-linger."According to Bollinger, he then asked Mitchell whether an employee"had to have the o. k. of the office before he could become elected to an officein the union," to which Mitchell made no reply.19On the following day, during a conversation with President Schachat, Bol-linger informed Schacht that Mitchell had stated at the meeting on the previousnight that "the office" considered Bollinger uncooperative, and asked Schachatwhether he would authorize Bollinger to state that he was considered coopera-tive.Schachat replied that he `didn't," "couldn't," and "won't say that.""'Schachat then asked Bollinger whether he liked to see "all this turbulance inthe shop" and to Bollinger's negative reply, Schachat stated "Well, it has gotto stop . . . I want all the men to be one big happy family."The Association held a meeting to adopt its constitution on December 5, 1941.At the suggestion of Schachat it was held from approximately 8 a. in.; it lastedthe greater part of the forenoon.21Because of Mitchell's objections, President-,electBollinger was not permitted to preside. Since it was pay-day, Mitchelltelephoned the respondent's secretary, Borut, and requested the latter to bringthe employees' pay checks to the meeting; Borut complied with this request.While Borut was present, and after he had distributed the pay checks, the mat-ter of group insurance for the employees was brought up and he participated inthe discussion.The group policy was later taken out and individual- policies,under it were mailed to the respondent and distributed to the employees.Following the adoption of the constitution, a further meeting was held by theAssociation, at which permanent officers were elected.Electioneering at the18At this time there were about 120 production, maintenance, and toolroom employees19 Following his election, Bollinger requested Mitchell to show him a copy of the contractbetween the Association and the respondent.Mitchell refused.Thereafter 'Bollinger re-quested the Association's attorney to get him a copy of the contract.The attorney tele-phoned Mitchell and the latter, when he arrived, advised the attorney not to tuinisb acopy of the contract to Bollinger.The attorney followed this adviceAt this tune also,the Association's attorney sought to "iron out the whole situation in the shop."Mitchellstated that this would not be necessary as Bollinger, who had been elected peesident of theAssociation by a majority of the votes cast, did not represent anyone in the shop. ,20 Schachat did not testify at the hearing, because the respondent claimed he was ill atthat time.The respondent's counseldid not seek to obtain Schachat's deposition as wasdone in the case of another witness, did not make any offer of proof, and did not ask to.postpone the hearing or to adjourn it pending Schachat's recovery, nor did lie ask permis-sion to adduce Scliacbat's testimoy at any subsequent date pilor to issuance of the Inter-mediate Report by the undersigned.21As will be noted, this meeting, as well as others heretofore discussed were all duringworking hours, clearly interrupting the respondent's operations.At the bearing the.respondent's counsel objected to the presence throughout the hearing of a material witnessfor the Board, on the ground of his absence from the plant, threatened to interrogate himas to his draft status and possible exemption by virtue of engaging in defense work, "toshow that be, has been away from defense work in this courtroom since last Monday"; andpublicly announced that he intended to instruct the respondent to discharge the witnessbecause of his absence from the plant while attending the hearing.. l'o mentionwas madeby the respondent's ,counsel as to other employees, called to testify on behalf of the Asso-ciation.The respondent's counsel later also contended that the investigation by theBoard's Field Examiner into the charges in this case had resulted in "a tie-up of production"In the plant, which he intended to report to the War Depaitment. In view of the respond-ent's persistent and general facilitation of the Association's meetings and other affairs,its contentions as to the Board's witness and examiner weie 'entirely unwarranted andplainly indicative of the respondent's predilection for the Associationwhich was thusclearly indicated to other employees present at the hearing. INTERSTATE MECHANICAL LABORATORIES, INC.565plant preceded that meeting and was actively engaged in by Supervisor Mitchell,among others.Bollinger again became a candidate for the presidency but wasdefeated by Gibb. Supervisor Mitchell was elected chairman of the shop-grievancecommittee; he resigned in January 1942 upon receipt from the respondent of theofficial designation of foreman.The Association's funds, collected by Potemkin on the seventh floor, and by-Miller on the sixth floor of the plant, were thereafter placed in the respondent'ssafe at the plant, on at least one occasion, "because the money had to be on hand."c.The supervisory employeesA dispute exists as to the status of the so-called "set-up" men.The Board'scounsel contends that they are supervisory employees for whose acts and state-ments the respondent is responsible; the respondent and the Association contend -to the contrary.The individuals in question are Max Horowitz, Albert Mitchell,James Williams, Rudolph Hoehn and Paul EislerDuring ,the period under consideration herein, from June to December 1941, thetotal number of production, maintenance and tool room employees at the plantrose from 99 to 132.23Seibel at all times material herein has been the superintendent of production.During 1941 the respondent had no other officially-titled supervisors over its pro-duction employees ; as testified by Borut, the respondent's secretary, ". . . wedon't. go in for titles . . ." 24The only other persons with supervision overproduction work were the "set-up" men, Horwitz, Mitchell, Eisler, Hoehn andWilliams.While it is true that these "set-up" men have no authority directlyto hire and discharge, they nevertheless have the power, enhanced by the verynature of their duties, to advise, higher supervisory officials as to the work-per-formance of ordinary employees and to recommend the hire or discharge of indi-viduals.The "set-up'''lnen are more skilled than- the ordinary employees.Withvery few exceptions, the latter group consists of unskilled workers employedin the manufacture of products requiring a very high degree of mechanicalperfection.In this process these employees require constant instruction andsupervision, which is rendered primarily by the "set-up" men. It therefore cannotbe believed that, as the respondent seems to argue, only one man-Seibel-hadsupervision over the 99 to 132 production employees in the plant in 1941.Practically all the evidence supports the conclusion, that the "set-up" men aresupervisors.This evidence, briefly reviewed, credibly shows that at all timesmaterial herein all or some of the "set-up" men instructed other employees inthe performance of their functions, criticized them, and at times would "bawl"them out; assigned work to employees ; had the right to insist that the method ofoperation indicated by them be followed; had to "exercise authority" td makeemployees perform their work properly ; supervised the. work ; were consultedby employees as to further work upon completion of their tasks; had recom-22 The. supervisory status of the respondent's officers and Seibel, as well as of Horowitzand Mitchell after their official designation as foremen, is not in dispute.23During 1940 the respondent had between 35 and 63 production, maintenance and toolroom employees, the lower figure being that of January 1940, with an increase in the numberof employees until the figure of 63 was reached in December of that yearBeginning with65 such employees in January 1941, the respondent's pay roll increased thronrhout that year,reaching the maximum of 132 employees in December 1941Between January and Septem-ber 194Q, the number of employees in the above categoiies jumped from 141 to 186'21 Since at least the beginning of 1941 one Voi;t has been in charge of the tool-room andEisler in charge of the "tip" departmentThey each have about 10 men under their super-vision, none of whom are engaged in the plant's main production workIn November 1941one Barrett was placed in charge of the production night crew. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDmended the employ of outsiders; were asked for raises in pay; were identified byemployees as "foreman ;" were consulted by employees with reference to past orprospective absences from the plant ; and that the functions and duties of Mitchelland Horowitz subsequent to their receipt of the official designation of "foreman"in 1942, after which they admittedly are supervisors, were substantially the sameas those which they performed as set-up men in 1941.There is other testimony in the record pertaining to the duties and functionsof the "set-up" men as a group and as individuals.`The Board has held that set-up men, as well as other types of employees per-forming like functions, are supervisory employees.'The Supreme Court in the case ofInternational Association of Machinists v.N. L. R. B.,311 U. S. 72, at 80, has said :The employer, however, may be held to have assisted the formation ofa union even though the acts of the. so-called agents were not expresslyauthorized or might not be attributable to him on strict application of therules of respondent superior.We are dealing here not with privaterights . .. nor with technical, concepts pertinent to an employer's legalresponsibility to third persons for acts of his servants, but with a clearlegislative policy to free the collective bargaining process from all taint ofan employer's compulsion, domination, or influence.The existence of thatinterference must be determined by careful scrutiny of all the factors, oftensubtle,which restrain the employees' choice and for which the employeemay fairly be said to be responsible.The respondent is chargeable with and responsible for the acts of its supervisoryemployees even though they do not have the right to hire or discharge. As statedby the lower court in the Machinists case, 110 F. (2d) 29, 44 (App D C) :Nothing in it (the Act) requires such representation be limited to officialshaving any particular degree of authority, such as "hiring and firing,""disciplinary power", or even "supervisory capacityUnited Electrical, Radio & Machine Workers of America, the parent organiza-tion with which the Union is affiliated, does not admit to membership foremen,but does admit working foremen in specific instances where. the local involveddesires their inclusion.None of the "set-up" men were members of the Union25 The basis for these facts is the testimony of the respondent's secretary, Borut, andMitchell,Horowitz, and others.Wherever there is a conflict in the evidence respectingthis phase of the case, the undersigned credits the testimony stated in substance above 1The testimony of Borut in connection with Mitchell's "promotion" in 1942, is particu-larly revealing.He'testified :Q.Was there anyone who preceded Mr. Mitchell as set-up foreman or didn't he carry anysuch designation?A. No, there wasn't any such designation.We were going,' we were giving no productionnames.Q.For about how long a period prior to the posting of the notice [in January 1942]about his being a supervisor was he [Mitchell] performing the duties of a set-up foieman?A. That would take you back practically to the beginning of all our production programs.The respondent began its present production program in 1940.26For example, Borut identified Eisler, whom Mitchell included among the five "set-up"men in the plant in 1941, as the individual in complete charge of the "tips" department,which had been in existence for some time and which, at the time of the hearing, consistedof about ten employeesThe position of Eisler, according to Gibb, does not dife:r fromthat of any other "set-up" manbut two to four men.27 SeeMatter of HughesToolCompany, etc, 27 N.L R B 836;Matter of Germain Seedand Plant Company, etc.,37 N L R. B 1090; and others.i' INTERSTATE MECHANICAL LABORATORIES, INC.'567and there is no evidence that the Union admitted working foremen or "set-up"men to membership.Moreover, while a union may admit supervisory employeestomembership, such employees may not exert their influence or authority asmanagement representatives to shape the organizational efforts of non-supervisoryemployees, especially where, as here, the labor organization affected is in theprocess of formation.'"Upon the entire record the undersigned concludes and finds that, at all timesmaterial herein, Horowitz, Mitchell, Williams, Eisler, and Hoehn, as well as theother supervisors concerning whom no issue has been made, have been, and noware, supervisory employees, and that the respondent is responsible for andchargeable with their statements and acts.CONCLUSIONShortly after the Union inaugurated its organizational activities among therespondent's employees, Superintendent Seibel and other supervisory employeesbegan to make known the respondent's hostility toward it, and Seibel's state-ments, in particular, clearly indicated that the respondent was opposed tobonafide union organization at the plant.As related above, Seibel sought to ascertain the extent of the Union's member-ship and organizational progress; threatened that organizational success wouldproduce definite disadvantages to the employees, including the lowering of wages ;prophesied the interruption of operations by strikes and consequent loss ofemployment by or lowering of pay of strikers ; indicated that the respondentwould not deal with the Union even if it succeeded in enrolling a majority of theemployees in the plant in its membership; disparaged unions in general; and inotherways interfered with the employees' concerted activities at the plant.Supervisor Horowitz also engaged, to a limited extent, in such improper activities.To insure itself against the possibility of Union organizational success, therespondent, through its supervisors, instituted a movement to bring into existencea rival labor organizationSignificantly, this movement had its inception at aboutthe time that the Union and employee Gibb together had in their possessionUnion membership applications from almost a majority, if not an actual majority,of the employees in the plantSupervisory employees of the respondent notonly attended the primary, meetings preceding the actual formal organization ofthe Association, but actively participated in and, in fact, were the primaryadvocates for the formation of that organization. Supervisors Mitchell andWilliams, the most active of the supervisors in this respect; made plain to theordinary employees, not only through their very presence and energetic participa-tion, but also by their avowed transmittal of the respondent's desires, that therespondent was the principal behind the Association's inception.Openly announc-ing that the respondent would not grant recognition to the Union and wouldcontest any effort to hold an election under Board auspices to determine thecollective bargaining agency for the plant, Mitchell pointed out that he "was ina position to say" that selection of the Association would result in an immediateand retroactive increase in wages.The meetings of October 14, the conflicting versions as to what occurred at themorningmeeting, the respondent's insistenceupon aformal organization,as wellas the other occurrences, related above, plainly fit into the entire picture ofdomination and interference.21 SeeN.L. R.-B. v. ChristianBoardofPublications,113 F. (2d) 678 (C. C. A. 8). SeealsoMatter of Decatur'Iron & SteelCompany, etc.,29 N. L.R B. 1044.1 568DECISIONS OF NATION-AL LABOR RELATIONS BOARDWhen Bollinger successfully ran for .the presidency,of the Association, therespondent, 'through Supervisor Mitchell, instituted vigorous measures to securehis removal.Aside from the fact of his supervisory status, Mitchell's publicexpression of the respondent's desires in the premises,'which Schachat not onlyrefused to counteract but in other ways affirmed, as well as other expressions ofthe respondent's sentiments by Seibel and others, constituted potent support forand plain interference in the internal affairs of the Association. 21The respondent's dedication of working time-even though it was withoutpay-also constituted open and plainly recognizable support for the Association.Although the holding of the Association's meetings during working hours clearlyinterrupted operations in the plant, since practically all of the, employees werepresent at some of the meetings and a substantial number attended others, therespondent tolerated the interruptions. In fact, on December 5, 1941, almost allof the employees remained away from work the entire morning, and to facilitatethe Association's affairs on that day, the respondent's secretary left his job tobring to the meeting and there distribute the employees' weekly pay checks.Hisparticipation in the group insurance discussion could have been interpreted in noother way than approval of the Association's plans.In addition, the organizers of the Association were apparently given a freehand in circulating throughout the plant during working hours, soliciting em-ployees to become members of the Association and to attend its meetings. Bollin-ger's testimony as to what occurred when lie sought to do likewise on behalf of the,Union likewise confirms the conclusion as to which organization the respondentopenly favored.The support, whicli the Association received by the respondent's discharge ofBollinger, which the undersigned finds to have been illegal in Section III-c below,was likewise not insubstantial.The effect upon the Union's organizationalefforts of his discharge, requires no discussion.-Upon the entire record the undersigned concludes and finds that the respond-ent has dominated and interfered with the formation and administration of theAssociation, and has contributed support to it, thereby has interfered with,restrained and, coerced its employees in the exercise of rights guaranteed inSection7 of the Act.B The discriminatory discharge of Carl BollingerCarl Bollinger was employed by the respondent on April 29, 1940, and con-tinued in its employ until his discharge on March 20, 1942.According to Bollinger,corroborated by Seibel in this respect, the respondent was satisfied withBollinger'swork.Bollinger joined the Union on or about August 23, 1941, and continued hismembership thereafter, and as stated above, became and was recognized as oneof its most active proponents, engaging extensively in its efforts to organize theplant.The vigor with which Bollinger opposed the attempts to organize theAssociation and the -respondent's subsequent domination and control of thatorganization, also has been detailed above.Bollinger's open attemptsto seizecontrol of the Association were known to and opposed by the respondent's super-visors.Supervisor Mitchell openly stated that "the office objects to Carl Bollin-ger", and President Schachat refused to permit Bollinger to state that the respond-,ent did not consider Bollinger "uncooperative." In its attempt to form a rivalorganization to offset the Union, the respondent's, chief obstacle clearly wasBollinger.terfeied in the Association's internal affairs by demanding the discontinuance of the circula-'tion of a petition protestingin effect Bollinger's discharge. , INTERSTATEMECHANICALLABORATORIES- INC.569On March 20, 1942, the date of Bollinger's discharge, one William O'Brien, whohad been in the respondent's employ for about'2 months at that time,-rushed atBollinger at the latter's machine and, stating, "I hear you were shooting yourmouth off at the meeting last night", struck Bollinger and pushed him into abarrel.Bollinger broke away from O'Brien and, without `returning any, of theilatter's blows, ran to another point in the shop, where other employees inter-cepted O'Brien.-About 15 minutes ,later, Seibel approached Bollinger, andasked what had occurred.Upon Bollinger's reply that he did not know what itwas all' about, Seibel left, returning shortly thereafter and directing Bollingerto go to his, Seibel's office.When Bollinger, accompanied by employee Adler,reached'Seibel's office, they found O'Brien there.Seibel asked what happened,and Bollinger stated that he had been attacked by O'Brien. Seibel then accusedBollinger of "fighting", which accusation Bollinger denied.Seibel then stated,"We can't have anything like that in the shop. I will have to fire the two ofyou "Bollinger asked Seibel whether he was interested in the reason for theattack ; Seibel replied that O'Brien "must have had a reason," and that respond-ent would not permit anything like that in" the shop, and that both men weredischarged."At this point O'Brien again attacked Bollinger and Bollinger askedSeibel whether, it looked as though Bollinger were fighting. Seibel replied, "Iam not interested.He has probably got a reason and whatever the reason isit is none of my, concern."A number of employees were thereafter called into the office and made state-ments as to whathad' occurred on the floor. All agreed that O'Brien was theaggressor and that Bollinger had sought to run away.The adjustment committee of the Association was next called in to deal withthe matter.The committee interviewed O'Brien and Bollinger separately andthen, by a vote of four to one, approved Bollinger's discharge.Bollinger andO'Brien were given 'their pay and finally discharged.It is undisputed that atthat time Seibel knew, and had known for sometime, that O'Brien was aboutto be inducted into the Army.That evening a group of employees discussed Bollinger's discharge, concludingthat he had been "framed." They prepared a petition, which was thereaftercirculated among employees in the plant, calling for a special meeting of theAssociation for the purpose of considering the adjustment committee's action withregard to Bollinger.The next morning President Schachat approached em-ployee Adler, while the latter was at work in the plant, and sought to inducehim to procure the withdrawal of the petition. Schachat stated in part, "Whatis this about a petition being drawn up by the boys, the boys signing some peti-tion? . . . I am asking you as a leader of the men in the shop . . . if you tellthem to stop . . . they will stop . . ." Schachat likewise approached employeeMiller regarding the petition S2Miller informed Schachat that he felt Bollingerhad been "framed." Thereafter about 28 employees withdrew their signaturesfrom the petition.On March 30, 1942, the petitioned :meeting, presided over by Gibb, was held ;after some discussion, a majority of those present 'approved the adjustmentcommittee's action.During August 1941 Supervisor Williams had an altercation in the plant withemployee Niarakis, in which Williams removed his apron and proceeded toward20While there is some testimony that Bollinger did strike back, It Is undisputed thatO'Brien was the aggressorw Seibel admits that he made no effort to ascertain who provoked the fight.30Milleralso testified 'that on the same morning he saw Joe Matusevich showing-one ofthe petitions to William Barrett, foreman of the night shift, in the presence of SupervisorWilliams- 11I570DECISIONSOF' NATIONAL LABOR,RELATIONS BOARDNiarakis as, though to attack him.Williams was stopped by Seibel.NeitherWilliams nor Niarakis were discharged. In the fall of 1941, Employee Matu-sevicb, a witness for the respondent, had a dispute with employee 'Wallheimerin the shop during working hours. Seibel had insisted at that time that Matu-sevich apologize to Walheimer, if there had been a fight.Neither of the partici-pnnts wns rlicrhnruPdCONCLUSIONFrom the foregoing and the entire record, it is clear that Bollinger was theUnion'smost aggressive proponent in the plant.Upon the inception of thecompany-dominated Association, Bollinger made every effort to wrest controlof that organization from the respondent and its supervisors.Bollinger's actionsin this respect, and his constant championship of the Union were obviously knownto and resented by the respondent, as is indicated by the various statements andacts of Mitchell, Schachat and others.That Bollinger's work was otherwisesatisfactory is not disputed ; in fact, Seibel had volunteered the statement atthe hearing that Bollinger was "a good man on the job.,'The respondent's contention that Bollinger was discharged, because of thealtercation with O'Brien is, under the circumstances, not convincing.At least2 previous disturbances in the plant between employees had not resulted in theimposition of the drastic penalty of discharge!The finality with which Seibelrejected Bollinger's contention'that he had not instigated the fight and, had notexchanged blows with his aggressor, Seibel's knowledge at the time of the dis-charge that O'Brien was about to be inducted into the armed forces of the UnitedStates,, taken together with all the preceding events and viewed in the light ofthe respondent's open hostility toward the.Union and its leaders, convinces theundersigned that the respondent seized this opportunity to discharge Bollingerfor his union membership and activities.Upon the entire record the undersigned finds that the respondent, by dischargingand thereafter refusing to reinstate Carl Bollinger has discriminated in regardto his,hire and tenure, thereby discouraging membership in the Union, and thatthereby the respondent has interfered with, restrained and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.IV.. THE EFFECrr OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth ins Section III above, occurring inconnection with the operations of the respondent described in Section 'I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several states, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.Upon the foregoing findings of fact and upon the entire record in the case theundersigned makes the following:V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act. 1It has been found that the respondent dominated and interfered with theformation and administration of the Association and contributed support thereto.In order to effectuate the policies of the Act and free the employees of therespondent from the effect of such unfair labor practices, which constitute acontinuing obstacle to the exercise by the employees of the rights guaranteedin the Act, the undersigned will recommend that the respondent withdraw INTERSTATE MECHANICAL LABORATORIES INC.,571recognition from and completely disestablished the Association as the repre-sentative of the respondent's employees for the purpose of collective bargaining.The contract granted to the Association was the culmination and perpetuationof the' respondent's unfair labor practices of encouraging membership in andrendering assistance to.the Association while discouraging membership in theUnion.Therefore, the undersigned will recommend that the respondent ceaseand desist from giving effect to the contract dated November 6, 1941, as wellas to any extension, renewal, modification or supplement thereof, and to anysuperseding contract which may now be in force. Nothing herein shall be takento require the respondent to vary those wages, hours, seniority and other suchsubstantive features of its relation with the employees themselves, which therespondent established in performance of the contract as extended, renewed,modified, supplemented or superseded.It has been found that the respondent discharged Carl Bollinger on March20, 1942, and thereafter refused to reinstate him, for the reason that he joinedand assisted the Union and engaged in concerted activity for the purposes ofcollective bargaining and other mutual aid and protection.The undersignedwill therefore recommend that the respondent offer Carl Bollinger immediateand fullreinstatement to his former or substantially equivalent position andmake him whole for any loss of pay he may have suffered by-, reason of hisdischarge, by payment to him of a sum equal to the amount which he wouldnormally have earned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings during said period.'Upon, the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:C,oNCLusions OF LAW1Local-1207, United Electrical, Radio & Machine `Yorkers of America, affiliatedLaboratories Employees Association, are labor organizations, within the meaningof Section 2'(5) of the Act.2.By dominating and interfering with the formation and administration ofInterstate Mechanical Laboratories Employees Association and contributing sup-'port thereto the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of CarlBollinger thereby discouraging membership in the Union and encouraging mem-bership in the Association, the respondent has engaged in and, is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act the respondent,has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 -(1) of theAct.5.The aforesaid, labor practices are unfair labor practices affecting commerce,within the meaning of Section 2 (6) and (7) of the Act.33By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work elsewhere thanfor ,the respondent,which would not have been incurred but for his unlawful discharge andthe consequent necessity of his seeking employment elsewhere.SeeMatter of CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumberand Sawmill Workers Union,Local 2590,8 N. LR B. 440.Monies received for work per-formed upon Federal,State,county, municipal,or other work-relief projects shall be con-sidered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7; 572DECISIONS 'OF NATIONAL' LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the respondent,, Interstate Mechanical Laboratories, Inc.,New York, New York, and its agents, officers, successors, and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Interstate MechanicalLaboratories Employees Association or the formation or administration of anyother labor organization of its employees and from contributing support to saidlabor organization or any other labor organization of its employees;(b)Recognizing Interstate Mechanical Laboratories Employees Association asrepresentative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of work ;(c)Giving effect to the contract dated November 6, 1941, between the respondentand Interstate. Mechanical Laboratories Employees Association, as well as to anyextension, renewal, modification, or supplement thereof, and to any supersedingcontract with said Association which may now be in force.Nothing in theserecommendations, however, shall be taken to require the respondent to vary thesewages, hours, and other substantive features of its relations with the employeesthemselves. which the respondent may have established in conformity with thiscontract as extended, renewed, modified, supplemented, or superseded.(d)Discouraging membership in Local 1207, United Electrical, Radio & Ma-chineWorkers of America, affiliated with the C. I. 0., or any other labor organ-ization of its, employees, by discharging or refusing to reinstate any of Itsemployees or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the' purposes of collective-bar-gaining or other mutual aid or protection as guaranteed in Section ,7 of the Act.(2)Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :.(a)Withdraw' all recognition from, and completely disestablish, InterstateMechanical Laboratories Employees Association as the representative of itsemployees for the purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, or other conditions'of employment;(b)Offer to Carl Bollinger immediate and full reinstatement to his former,or substantially equivalent position without prejudice to his seniority or otherrights and privileges ;' (c)Make' whole Carl Bollinger for any loss of pay he may have suffered byreason of the discrimination against him by payment to him of a sum of moneyequal to the amount which he normally would have earned as wages from thedate of his discharge to the date of the offer of reinstatement, less his net earn-ings a4 during such period;(d)Post immediately in conspicuous places at its plant, New York, New York,and maintain for a period of not less than sixty (60) consecutive days from thedate of posting, notice to its employees stating: (1) that the respondent will notengage in the conduct from which it is ordered to cease and desist in paragraph-1 (a), (b), (c),, (d) and (e) of these recommendations; (2) that the respondent^+ See footnote no. 33supra. INTERSTATE MECHANICAL LABORATORIES, INC.573will take the affirmative action set forth in paragraph2 (a), (b) and,(c) ofthese recommendations; (3) that the respondent's employees are free to becomeor remain members of Local 1207, United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations, and thatthe respondent will not discriminate against any of its employeesbecause ofmembership or activity in that organization ;(e)Notify the Regional Director for the Second Region in writing within ten(10) days from the date of this Intermediate Report what steps the respondenthas taken to comply herewith.It is' further. recommended that unless on 'or before ten (10) days from thereceipt of this Intermediate Report the respondent notify said-Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid..As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2-as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II'of said Rules and Regulations, file with the Board; Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as it relies upon,together with an original and four copies of a brief in support thereof.'As furtherprovided in' said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.WDated November 26, 1942.ARD,ETER F.Trial Examiner.1